


110 HR 204 IH: Right to Know About Airport

U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 204
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2007
			Mr. Rothman
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To require the Administrator of the Environmental
		  Protection Agency to conduct a feasibility study for applying airport bubbles
		  as a method of identifying, assessing, and reducing the adverse environmental
		  impacts of airport ground and flight operations and improving the overall
		  quality of the environment, and for other purposes.
	
	
		1.Short title; and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Right to Know About Airport
			 Pollution Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; and table of contents.
					Sec. 2. Findings and purpose.
					Sec. 3. Definitions.
					Sec. 4. Study of using airport bubbles.
					Sec. 5. Study of emission standards for airplane
				engines.
					Sec. 6. Progress reports.
					Sec. 7. Reporting of toxic chemical releases.
				
			2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)The serious ground
			 level ozone, noise, water pollution, and solid waste disposal problems
			 attendant to airport operations require a thorough evaluation of all
			 significant sources of pollution.
				(2)The
			 Clean Air Act (42 U.S.C. 7401 et
			 seq.)—
					(A)requires each
			 State to reduce emissions contributing to ground level ozone problems and
			 maintain those reductions; and
					(B)requires the
			 Administrator of the Environmental Protection Agency to study, in addition to
			 other sources, the effects of sporadic, extreme noise (such as jet noise near
			 airports) on public health and welfare.
					(3)The
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et
			 seq.) establishes a regulatory and enforcement program for
			 discharges of wastes into waters.
				(4)The Safe Drinking
			 Water Act (42 U.S.C.
			 300f et seq.) establishes primary drinking water standards and
			 a ground water control program.
				(5)The
			 Solid Waste Disposal Act
			 (42 U.S.C. 6901 et
			 seq.) regulates management and disposal of solid and hazardous
			 waste.
				(6)A
			 study of air pollution problems in California—
					(A)has determined that
			 airports are significant sources of air pollution; and
					(B)has led to the
			 creation of an airport bubble concept.
					(7)The airport bubble
			 concept is an approach that—
					(A)treats an airport
			 and the area within a specific radius around the airport as a single source of
			 pollution that emits a range of pollutants, including air, noise, water, and
			 solid waste; and
					(B)seeks, by
			 implementation of specific programs or regulations, to reduce the pollution
			 from each source within the bubble and thereby reduce the overall pollution in
			 that area.
					(b)PurposeThe
			 purpose of this Act is to require the Administrator to conduct—
				(1)a
			 feasibility study for applying airport bubbles to airports as a method of
			 assessing and reducing, where appropriate, air, noise, water, and solid waste
			 pollution in and around the airports and improving overall environmental
			 quality; and
				(2)a
			 study of air pollutant emission standards established by the Environmental
			 Protection Agency for airplane engines to determine whether it is feasible and
			 desirable to strengthen the standards.
				3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Airport
			 bubbleThe term airport bubble means an area—
				(A)in and around an
			 airport (or other facility using aircraft) within which sources of pollution
			 and levels of pollution from those sources are to be identified and reduced;
			 and
				(B)containing a variety
			 of types of air, noise, water, and solid waste sources of pollution in which
			 the aggregate of each type of pollutant from the respective sources is
			 regulated as if the various sources were a single source.
				4.Study of using
			 airport bubbles
			(a)In
			 generalThe Administrator shall conduct a study to determine the
			 feasibility of regulating air, noise, water, and solid waste pollution from all
			 sources in and around airports using airport bubbles.
			(b)Working
			 groupIn conducting the study, the Administrator shall establish
			 and consult with a working group comprised of—
				(1)the Administrator
			 of the Federal Aviation Administration (or a designee);
				(2)the Secretary of
			 Defense (or a designee);
				(3)the Secretary of
			 Transportation (or a designee);
				(4)a
			 representative of air quality districts;
				(5)a
			 representative of environmental research groups;
				(6)a
			 representative of State Audubon Societies;
				(7)a
			 representative of the Sierra Club;
				(8)a
			 representative of the Nature Conservancy;
				(9)a
			 representative of port authorities of States;
				(10)an airport
			 manager;
				(11)a representative
			 of commanding officers of military air bases and stations;
				(12)a representative
			 of the bus lines that serve airports who is familiar with the emissions testing
			 and repair records of those buses, the schedules of those lines, and any
			 problems with delays in service caused by traffic congestion;
				(13)a
			 representative of the taxis and limousines that serve airports who is familiar
			 with the emissions testing and repair records of the taxis and limousines and
			 the volume of business generated by the taxis and limousines;
				(14)a representative
			 of local law enforcement agencies or other entities responsible for traffic
			 conditions in and around airports;
				(15)a representative
			 of the Air Transport Association;
				(16)a representative
			 of the Airports Council International—North America;
				(17)a
			 representative of environmental specialists from airport authorities;
			 and
				(18)a representative
			 from an aviation union representing ground crews.
				(c)Required
			 elementsIn conducting the study, the Administrator shall—
				(1)collect, analyze,
			 and consider information on the variety of stationary and mobile sources of
			 air, noise, water, and solid waste pollution within airport bubbles around
			 airports in the United States, including—
					(A)aircraft,
			 vehicles, and equipment that service aircraft (including main and auxiliary
			 engines); and
					(B)buses, taxis, and
			 limousines that serve airports;
					(2)study a
			 statistically significant number of airports serving commercial aviation in a
			 manner designed to obtain a representative sampling of such airports;
				(3)consider all
			 relevant information that is available, including State implementation plans
			 under the Clean Air Act
			 (42 U.S.C. 7401 et
			 seq.) and airport master plans;
				(4)consider the air
			 quality implications of airport and ground and in-flight aircraft operations,
			 such as routing and delays;
				(5)assess the role of
			 airports in interstate and international travel and commerce and the
			 environmental and economic impact of regulating airports as significant sources
			 of air, noise, water, and solid waste pollution;
				(6)propose boundaries
			 of the areas to be included within airport bubbles;
				(7)propose a
			 definition of air pollutant emissions for airport bubbles that includes
			 hydrocarbons, volatile organic compounds, and other ozone precursors targeted
			 for reduction under Federal air pollution law;
				(8)develop an
			 inventory of each source of air, noise, water, and solid waste pollution to be
			 regulated within airport bubbles and the level of reduction for each
			 source;
				(9)list and evaluate
			 programs that might be implemented to reduce air, noise, water, and solid waste
			 pollution within airport bubbles and the environmental and economic impact of
			 each of the programs, including any changes to Federal or State law (including
			 regulations) that would be required for implementation of each of the
			 programs;
				(10)evaluate the
			 feasibility of regulating air, noise, water, and solid waste pollutants in and
			 around airports using airport bubbles and make recommendations regarding which
			 programs should be included in an effective implementation of airport bubble
			 methodology; and
				(11)address the
			 issues of air and noise pollution source identification and regulation that are
			 unique to military air bases and stations.
				(d)ReportNot
			 later than 3 years after the date of enactment of this Act, the Administration
			 shall submit to Congress a report describing the results and recommendations of
			 the study required by this section.
			5.Study of emission
			 standards for airplane engines
			(a)In
			 generalThe Administrator shall conduct a study of air pollutant
			 emission standards established by the Environmental Protection Agency for
			 airplane engines to determine whether it is feasible and desirable to
			 strengthen the standards.
			(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report describing the results and recommendations of
			 the study required by this section.
			6.Progress
			 reportsNot later than 1 year
			 after the enactment of this Act, and every year thereafter, the Administrator
			 shall submit to the appropriate congressional committees a report which details
			 the progress being made by the agency in complying with section 4 and section 5
			 of this Act.
		7.Reporting of
			 toxic chemical releases
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall promulgate regulations requiring each airport
			 that regularly serves commercial or military jet aircraft to report, under
			 section 313 of the Emergency Planning and Community Right-To-Know Act of 1986
			 (42 U.S.C.
			 11023) and section 6607 of the Pollution Prevention Act of 1990
			 (42 U.S.C.
			 13106), releases and other waste management activities
			 associated with the manufacturing, processing, or other use of toxic chemicals
			 listed under section 313 of the Emergency Planning and Community Right-To-Know
			 Act of 1986 (42
			 U.S.C. 11023), including toxic chemicals manufactured,
			 processed, or otherwise used—
				(1)during operation
			 and maintenance of aircraft and other motor vehicles at the airport; and
				(2)in the course of
			 other airport and airline activities.
				(b)Treatment as a
			 facilityFor the purpose of subsection (a), an airport shall be
			 considered to be a facility as defined in section 329 of the Emergency Planning
			 and Community Right-To-Know Act of 1986 (42 U.S.C. 11049).
			
